Citation Nr: 1633446	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to July 1967, to include service in the Republic of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in May 2012 and March 2016 respectively.  A transcript of these proceedings is associated with the claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current diagnosis of ischemic heart disease that is due to herbicide exposure during service.  The Veteran's treatment records from his private general physician, Dr. G.L., have been associated with the record.  These treatment records note the Veteran's various medical diagnoses, including palpitations and hypertension, but they do not include ischemic heart disease.  

The Veteran's treatment records from his private cardiologist, Dr. V.J., show that, in March 2010, an exercise treadmill stress test produced "strongly positive" results for ischemia by EKG results, but a nuclear perfusion scan produced negative results.  

The Veteran was afforded a VA examination for ischemic heart disease in December 2013.  The examiner noted that the Veteran has a diagnosis of ischemic heart disease from March 2010.  The examiner further noted that, while records show a positive result by EKG criteria in March 2010, records from April 2011 showed a negative nuclear stress test.  Additionally, the examiner stated that it was unclear from the Veteran's private general physician records whether the Veteran had ischemic heart disease.  Specifically, he pointed to a record from February 2012 that included medical assessments but did not mention coronary artery disease or ischemia.  The examiner concluded that there is not "adequate evidence supporting a diagnosis of ischemic heart disease."  

Following the March 2016 Board hearing, the Veteran obtained a letter from Dr. G.L. in April 2016.  In her letter, she verified that the Veteran has a current diagnosis of ischemic heart disease, despite a negative myocardial perfusion scan.  In rendering this diagnosis, she relied on the positive EKG result.  

Dr. G.L., is an osteopathic doctor, not a cardiologist, and the VA examiner is a medical doctor, but specializing in primary care, not cardiology.  Dr. G.L. concluded ischemic heart disease could be diagnosed even with a negative stress test, while the VA examiner opined those test results did not support such a diagnosis.  In light of the conflicting evidence and the fact that neither Dr. G.L. nor the VA examiner are cardiologists, a remand is necessary for an addendum medical opinion.  It is also not entirely clear that all records from Dr. G.L. have been obtained.
  
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a release authorizing VA to obtain all his medical records from Dr. G.L.  If the records are not received, he should be given an opportunity to submit them.

2. Only after receiving the above private medical records, to the extent possible, then forward the Veteran's claims folder to a cardiologist for an addendum medical opinion.  The examiner is requested to review the claims folder, to include this remand.  The examiner should render an opinion regarding whether the Veteran has a diagnosis of ischemic heart disease and address the April 2016 statement by Dr. G.L. in this opinion.  An in-person examination of the Veteran is not necessary unless the examiner determines otherwise. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



